Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the prior art of Asahi (US 20130143028) and Asakura et al. (US 8691351).
Asahi discloses an optical film having two separate regions wherein the first region contains hollow low refractive index silica particles and a second region containing solid inorganic particles.  Asahi further disclosers that the solid inorganic particles are found at an average particle packing factor of 160% or more and the packing factor of the hollow silica particles is 200% or more.  While it is noted that the Examples show about 65 vol% of the first layer having the inorganic solid particles within the 50% of the thickness, there is no recognition by the prior art of the values being above 70 vol%, in order to achieve at least the scratch resistance properties that flow naturally from the examples. Asakura discloses an antireflection film comprising binder and particles for each layer.  The film comprises a medium and high index layer that has solid inorganic particles and a low index layer that has hollow silica particles.  The solid inorganic particles are found at over 50% of the thickness of the sum of the medium and high index layer thickness.  As such, the reference teaches away from the claimed limitations.  Therefore, the claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner




/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783